Exhibit 10.42
30 July 2008
RE: Restated Offer of Employment with Immersion Corporation
Dear Clent:
     This offer letter supersedes your offer dated March 26, 2008 and all
amendments thereto. The effective date of this Restated Offer of Employment with
Immersion Corporation is April 28, 2008.
     Immersion Corporation (the “Company” or “Immersion”) is pleased to present
this offer for the position of President and Chief Executive Officer, on the
terms set forth in this agreement, effective upon your acceptance by execution
of a counterpart copy of this letter where indicated below.
     Reporting Duties and Responsibilities. In this position, you will report to
the Company’s Board of Directors.
     Salary and Benefits. Your initial base salary will be $315,000.00 annually,
payable in accordance with the Company’s customary payroll practice, which is
bi-weekly. This offer is for a full-time, salaried, exempt position. Further,
upon approval by the Company’s Board of Directors (the “Board”), you will be
eligible for a bonus in accordance with the Company’s 2008 Executive Incentive
Plan of up to 100% of your salary, and (i) 40% of which is based upon the
Company’s performance, and (ii) 40% of which is based upon Corporate
Initiatives, and (iii) 20% is based on individual performance criteria (MBO
performance). Your participation in the plan will be prorated based on your
start date.
Additionally, the Company will advance you an amount of up to $75,000.00. This
payment will be deducted from your earnings under the 2008 Executive Incentive
Plan. You will also be provided with a Commute package of up to $4200.00 per
month for reasonable expenses related to the lease of your local apartment and
travel expenses to and from Portland, Oregon. The Commute package will be in
effect for up to 2 years at which time we will re-evaluate the terms.
     Sign-on Bonus. The Company will also provide you with a sign-on bonus in
the amount of $40,000.00 to be paid within your first week of employment. Should
you leave voluntarily within your first year of employment with Immersion, the
sign-on bonus will be required to be repaid on a prorata basis.
     Background Investigation. This offer is contingent upon the completion of a
satisfactory investigation concerning your background and references. This
agreement may be revoked in the event the results of the investigation do not
meet Immersion’s requirements.
     Stock Options. Subject to the approval of the Board, the Company will grant
you an option to purchase 675,000 shares of the Company’s Common Stock pursuant
to the Company’s 2008 Employment Inducement Award Plan anticipated to be
approved by the Board and related form of stock option agreement in effect at
that time. All shares of stock subject to your option will have an exercise
price equal to the fair market value of the Company’s Common Stock at the date
of grant. So long as you remain employed by the Company, your option will become
exercisable over a four-year period with 25% of the shares vesting at the end of
your first twelve months of service, and an additional 2.083% vesting at the end
of each month thereafter.
     Change of Control Benefits. Subject to the approval of the Compensation
Committee of the Board, the Company will enter into the Retention and Ownership
Change Event Agreement, enclosed.

 



--------------------------------------------------------------------------------



 



     Confidential Information. As an employee of the Company, you will have
access to certain Company confidential information and you may during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interest of the Company, you will need
to sign the Company’s standard “Employee Inventions and Confidentiality
Agreement” as a condition of your employment. A copy of the agreement is
attached for your review. We wish to impress upon you that we do not wish you to
bring with you any confidential or proprietary material of any former employer
or to violate any other obligation to your former employers.
     At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason at any time. Any statements or
representations to the contrary (and indeed, any statements contradicting any
provision in this letter) are ineffective. Further, your participation in any
stock option or benefit program is not an assurance of continued employment for
any particular period of time.
     Authorization to Work. The Immigration Reform and Control Act of 1986
requires you, within three business days of hire, to present documentation
demonstrating that you have authorization to work in the United States.
Acceptable documentation is shown on the enclosed form titled Employment
Eligibility Verification (Form I-9). Please bring this form, along with the
appropriate documentation, to the new employee orientation on your first day of
employment. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, please contact our Human Resources
department.
     Term of Offer. This offer will remain open until close of business on
March 28, 2008. If you decide to accept our offer, and we hope that you will,
please sign the enclosed copy of this letter in the space indicated and return
it to me. Upon your signature below, this agreement and the other agreements
referenced herein will become our binding agreement with respect to the subject
matter of this letter (although the Retention and Ownership Change Event
Agreement and eligibility for the Company’s Executive Incentive Plan will only
become effective as described above), superseding in their entirety all other or
prior agreements by you with the Company as to the specific subjects addressed
in this letter. This agreement will be binding upon and inure to the benefit of
our respective successors and assigns, and heirs, administrators and executors,
will be governed by California law, and may only be amended in a writing signed
by you and an authorized officer of the Company.
     Start Date. This offer is made with the understanding that you will start
employment with Immersion on April 28, 2008. For purposes of this Agreement, the
term “start date” shall mean the day on which you commence employment with the
Company.
     We are excited and pleased to have you join the Immersion team in this
exciting role and we look forward to a mutually beneficial working relationship.
Sincerely,

                  /s/ Victor Viegas       Victor Viegas      Chairman of the
Board, President and CEO     

Agreed and Accepted

         
/s/ Clent Richardson
  30 July 2008    
 
       
Clent Richardson
  Date    

 